UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6193



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAMON ANGEL GARCIA,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Lyle E. Strom, Senior
District Judge. (3:01-cr-00036-2; 3:05-cv-00025)


Submitted: April 26, 2007                        Decided: May 3, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ramon Angel Garcia, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ramon Angel Garcia seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Garcia has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED




                                 - 2 -